DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is responsive to the preliminary amendment filed on 7/8/2019. As directed by the amendment: claims 1-30  have been canceled and new claims 31-48 have been added.  Thus, claims 31-48 are presently pending in this application. 
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 31-37, drawn to a method of providing reduced pressure, classified in A61M 1/96.
II. Claims 38-45, drawn to a reduced pressure treatment system, classified in A61M 1/90.
II. Claims 46-48, drawn to a negative pressure wound therapy apparatus, classified in A61M 1/915.

The inventions are independent or distinct, each from the other because:
Inventions II and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed in group I can be practiced with another materially different product that does not require a valve positioned in a passage adapted to provide fluid communication between the two reservoirs or a valve operably associated with the passage as recited in group II.
Inventions III and I are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the process for using the product as claimed in group I can be practiced with another materially different product that does not require a second valve  configured to be in fluidic communication with the second reservoir as recited in group III.
Inventions II and III are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed such as the second level of the second negative pressure reservoir is greater than the first level of  the first negative pressure level as recited in group III.  The subcombination has separate utility such as it can be used without a powered pump.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; and/or (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
During a telephone conversation with Vladislav Teplitskiy on 11/1 a provisional election was made without traverse to prosecute the invention of group II, claims 38-45.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 31-37 and 46-48 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to non-elected inventions.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications: Application No. 14/881,022 and Application No. 13/144,264, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, there is no support for claim features “a second reservoir adapted to store a negative pressure that is less than the desired negative pressure; a passage adapted to provide fluid communication between the first reservoir and the second reservoir; a first valve positioned in the passage, the first valve adapted to close if a pressure in the first reservoir is less than or equal to the desired therapy pressure and to open if the pressure in the first reservoir exceeds the desired therapy pressure” recited in claim 38; and  “a first valve operably associated with the passage to substantially reduce fluid communication through the passage if a pressure in the first chamber is less than or equal to the desired therapy pressure and to allow fluid communication through the passage if the pressure in the first chamber exceeds the desired therapy pressure; a second valve coupled to the second chamber and adapted to be fluidly coupled to an external reduced-pressure source to permit fluid flow out of the second chamber in response to a supplied pressure provided by the external reduced-pressure source that is less than the pressure in the second chamber” recited in claim 42.
Accordingly, claims 38-45 are not entitled to the benefit of the prior application.


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because of the phrase “are disclosed”, which is recommended to be removed.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “pump” (claim 38) and “powered pump” (claims 41 and 45) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 38 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter: “a second reservoir adapted to store a negative pressure that is less than the desired negative pressure; a passage adapted to provide fluid communication between the first reservoir and the second reservoir; a first valve positioned in the passage, the first valve adapted to close if a pressure in the first reservoir is less than or equal to the desired therapy pressure and to open if the pressure in the first reservoir exceeds the desired therapy pressure; and a second valve coupled to the second reservoir and adapted to be fluidly coupled to a pump to permit evacuation of the second reservoir to a more negative pressure”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the original specification on p. 9, lines 1-12 mere states “Figure 4 illustrates an alternative embodiment of the present invention in which a wound chamber 44 is in a series connection with three negative pressure reservoirs 481-3 by cascading a series of negative pressure reservoirs each separated from one another by respective reservoir valves 471-3. The reservoir 481 in direct communication with the wound chamber 44 may be at the same or greater negative pressure than the wound chamber. In turn a second negative pressure reservoir 482 connected to the first negative pressure reservoir 481 by reservoir valve 472 may be at the same or greater negative pressure than the first negative pressure reservoir. The third negative pressure reservoir 483 which is connected to the second negative pressure reservoir 482 by a 
respective reservoir valve 473 may be at the same or more negative pressure than the second negative pressure reservoir”, thus fail to provide support for the claim features mentioned above
Claims 41 and 45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter: “a powered pump”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 42 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter: “a passage adapted to provide fluid communication between the first reservoir and the second reservoir; a first valve operably associated with the passage to substantially reduce fluid communication through the passage if a pressure in the first chamber is less than or equal to the desired therapy pressure and to allow fluid communication through the passage if the pressure in the first chamber exceeds the desired therapy pressure; a second valve coupled to the second chamber and adapted to be fluidly coupled to an external reduced-pressure source to permit fluid flow out of the second chamber in response to a supplied pressure provided by the external reduced-pressure source that is less than the pressure in the second chamber”, which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the original specification on p. 9, lines 1-12 mere states “Figure 4 illustrates an alternative embodiment of the present invention in which a wound chamber 44 is in a series connection with three negative pressure reservoirs 481-3 by cascading a series of negative pressure reservoirs each separated from one another by respective reservoir valves 471-3. The reservoir 481 in direct communication with the wound chamber 44 may be at the same or greater negative pressure than the wound chamber. In turn a second negative pressure reservoir 482 connected to the first negative pressure reservoir 481 by reservoir valve 472 may be at the same or greater negative pressure than the first negative pressure reservoir. The third negative pressure reservoir 483 which is connected to the second negative pressure reservoir 482 by a 
respective reservoir valve 473 may be at the same or more negative pressure than the second negative pressure reservoir”, thus fail to provide support for the claim features mentioned above
The remaining claims 39-40 and 43-44 are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 112
Claims 38-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 38, the term  "if” is considered as  optional language and thus renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention (see MPEP § 2173.05(d)) since the claimed limitations following the term “if” is optional, and thus gets no patentable weight because as a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted ( In re Johnston, 77 USPQ2d 1788 (Fed Cir 2006)). The limitation “the desired therapy pressure” lacks antecedent basis and is unclear as to whether it is the same or different from “a desired negative pressure” recited early in the claim. The limitation “a more negative pressure” is unclear as to “more” relative to what?
Regarding claim 42, the term  "if” is considered as  optional language and thus renders the claim indefinite because it is unclear whether the limitations following the term are part of the claimed invention (see MPEP § 2173.05(d)) since the claimed limitations following the term “if” is optional, and thus gets no patentable weight because as a matter of linguistic precision, optional claim elements do not narrow claim limitations since they can be omitted ( In re Johnston, 77 USPQ2d 1788 (Fed Cir 2006)). The limitation “the pressure [in the second chamber]” is unclear as to whether “the pressure” is the same or different from “a negative pressure [that is less]” recited early in the claim.
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 38-45, as best understood, are  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olson (US 2010/0125259).
Regarding claim 38, Olson discloses a reduced pressure treatment system (fig. 1, see abstract) comprising: 
a dressing 112 (fig. 1, “dressing”, see [0020]) adapted to be positioned at a tissue site 104 (fig. 1, see [0019]) ; 
a first reservoir 422 (fig. 4, “first chamber 422”, see [0042]) in fluid communication with the dressing and adapted to deliver a desired negative pressure to the tissue site (“desired pressure level”, see [0041); 
a second reservoir 424 (fig. 4, “second chamber 424”, see [0042]) adapted to store a negative pressure P2 (see [0042])
a passage (defined by “reduced pressure delivery member 404”, see fig. 4 and [0040]) adapted to provide fluid communication between the first reservoir 422 and the second reservoir 424 (fig. 4); 
a first valve 416 (fig. 4, “valve 416”, see [0042]) positioned in the passage (best seen in fig. 4), 
and as best understood, a second valve 430 (“pressure regulators”, see [0041]) coupled to the second reservoir 424 and adapted to be fluidly coupled to a pump (“reduced pressure source 408”, [0041]  and “vacuum pump”, see [0027]) to permit evacuation of the second reservoir to a more negative pressure (see [0041])
Olson does not disclose that the second reservoir adapted to store a negative pressure that is less than the desired negative pressure and the first valve adapted to close if a pressure in the first reservoir is less than or equal to the desired therapy pressure and to open if the pressure in the first reservoir exceeds the desired therapy pressure. However, Olson already teaches that the pressure can be controlled in each of the reservoirs or chambers 422, 424, and 426 to establish the desired pressure level, wherein the pressure regulators 428, 430, and 432 may reduce or increase the pressure as needed (see [0041]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system in the Olson reference, such that the second reservoir adapted to store a negative pressure that is less than the desired negative pressure and the first valve adapted to close if a pressure in the first reservoir is less than or equal to the desired therapy pressure and to open if the pressure in the first reservoir exceeds the desired therapy pressure , as suggested by Olson, for the purpose of providing appropriate pressure level in each reservoir by adjusting the pressure as needed in order to establish the desired pressure level (see [0041]), thereby effectively helping with the healing process, keeping the wound cleaner by removing dead tissue and may de-sensitize nerves and thereby help reduce the patient's pain (see [0043])
Regarding claims 39, 41 and 43-45, Olson discloses  wherein an operational negative pressure range is between about -50 mm Hg and -200 mm Hg (see [0027]); wherein the pump is a powered pump (see [0027] and [0037]); wherein the supplied pressure is in a range of about -50 mm Hg to about -200 mm Hg (see [0027]) and  wherein the supplied pressure is over -100 mm Hg (see [0027])
Regarding claim 40, Olson does not disclose that the pressure in the tissue site is about -125 mm Hg. However, Olson teaches the amount and nature of reduced pressure applied to a tissue site will typically vary according to the application, the reduced pressure will typically be between -5 mm Hg and -500 mm Hg and more typically between -100 mm Hg and -300 mm Hg (see [0027]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system in the Olson reference, such that the pressure in the tissue site is about -125 mm Hg, for the purpose of providing a suitable desired pressure level according to an appropriate application, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Regarding claim 42, Olson discloses a reduced pressure treatment system (fig. 1, see abstract) comprising: 
a dressing 112 (fig. 1, “dressing”, see [0020]) adapted to be positioned at a tissue site 104 (fig. 1, see [0019]) ; 
a first chamber 422 (fig. 4, “first chamber 422”, see [0042]) in fluid communication with the dressing and adapted to deliver a desired negative pressure to the tissue site (“desired pressure level”, see [0041]); 
a second chamber 424 (fig. 4, “second chamber 424”, see [0042]) adapted to store a negative pressure P2 (see [0042])
a passage (defined by delivery member 404, see fig. 4 and [0040]) adapted to provide fluid communication between the first chamber 422 and the second chamber 424 (fig. 4); 
a first valve 416 (fig. 4, “valve 416”, see [0042]) operably associated with the passage to substantially reduce or allow fluid communication through the passage (best seen in fig. 4), 
and as best understood, a second valve 430 (fig. 4, see [0041]) coupled to the second chamber 424 and adapted to be fluidly coupled to an external reduced-pressure source 408 (“reduced pressure source 408”, [0041]) to permit fluid flow out of the second chamber in response to a supplied pressure provided by the external reduced-pressure source 408 that is less than the pressure in the second chamber (“the pressure regulators 428, 430, and 432 may reduce or increase the pressure as needed”, see [0041]).
Olson does not disclose that the second chamber adapted to store a negative pressure that is less than the desired negative pressure and the first valve  operably associated with the passage to substantially reduce fluid communication through the passage if a pressure in the first chamber is less than or equal to the desired therapy pressure and to allow fluid communication through the passage if the pressure in the first chamber exceeds the desired therapy pressure. However, Olson already teaches that the pressure can be controlled in each of the chambers 422, 424, and 426 to establish the desired pressure level, wherein the pressure regulators 428, 430, and 432 may reduce or increase the pressure as needed (see [0041]). Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention was made to modify the system in the Olson reference, such that the second chamber adapted to store a negative pressure that is less than the desired negative pressure and the first valve  operably associated with the passage to substantially reduce fluid communication through the passage if a pressure in the first chamber is less than or equal to the desired therapy pressure and to allow fluid communication through the passage if the pressure in the first chamber exceeds the desired therapy pressure, as suggested by Olson, for the purpose of providing appropriate pressure level in each chamber by adjusting the pressure as needed in order to establish the desired pressure level (see [0041]), thereby effectively helping with the healing process, keeping the wound cleaner by removing dead tissue and may de-sensitize nerves and thereby help reduce the patient's pain (see [0043])
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Malhi et al. ‘043 discloses a negative pressure wound therapy system. Heaton et al. ‘905 teaches a system for applying reduced pressure at a tissue site. Hu et al. ‘207 discloses a device for treating of damaged tissue
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QUANG D THANH/Primary Examiner, Art Unit 3785